Citation Nr: 9908468	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  96-42 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for arthritis of the left 
hip.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel


INTRODUCTION

The veteran had active service from August 1959 to August 
1961, and from November 1961 to December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware.  The veteran appeared at personal 
hearings before a Hearing Officer at the RO, and before a 
Member of this Board in Washington, D.C., in November 1996 
and November 1998, respectively.  


REMAND

The veteran asserts that his arthritis of the left hip is 
causally related to his active military service.

The veteran's service medical records show that in August 
1960 he presented with complaints of a sore back.  It was 
noted that he had tender paraspinal muscles.  In September 
1960 he presented with complaints of a left indirect inguinal 
hernia.  In November 1971, he complained of pain in his left 
groin and stated that he could hardly move his left leg.  It 
was noted that he had pain in his left inguinal region on 
extension of the left leg.  It was further noted that he had 
undergone a left inguinal hernia repair in 1961.  He compared 
the pain he had in November 1971 to that he had at the time 
of his 1961 surgery.  The diagnostic impression was left 
inguinal pain.  He complained of a recurrence of the left 
inguinal pain in December 1971.  It was noted that his 
physical examination findings were unremarkable except for 
his adductor tendons which appeared tight.  In January 1977, 
he received treatment at the Hempstead General Hospital, in 
Hempstead, New York.  At that time he indicated that he had 
no history of symptoms or findings of any spine or joint 
disorders.  In November 1977, he was treated at the Unites 
States Public Health Service facility on Staten Island, New 
York for a two week history of abdominal pain radiating to 
the back, and joint pain each morning which disappeared about 
15 minutes after waking.  The diagnosis was acute viral 
hepatitis.

The service personnel records contained in the claims file 
show that for the three years and three months immediately 
prior to his separation from service, he was assigned to duty 
as a Navy recruiter.  For the six year and seven month period 
preceding that assignment, he served as an A-6 system 
organizational maintenance technician.

The claims file contains reports of the veteran's treatment 
at the Public Health Hospital (renamed Bayley Seton 
Hospital), in Staten Island, New York, during the period from 
November 1977 to December 1982.  In May 1982, he presented 
with complaints of a more than 20 year history of pain in his 
left leg.  He reported that the pain in his left inguinal 
area had been more severe in the past three months, 
especially after walking for long periods of time.  It was 
noted that he was very tender over the left inguinal area, 
but that it was not painful over the hip joint.  The left hip 
had full range of motion.  Tenderness was noted at the 
inguinal canal during coughing.  X-ray studies of the left 
hip showed mild degenerative changes in the roof of the 
acetabulum with small osteophyte formation.  The assessment 
was left inguinal pain with possible painful scar and 
possible nerve entrapment.    

The report of the veteran's April 1983 VA examination 
contained no complaints or findings of any left hip pain.

The veteran appeared at a personal hearing before a Hearing 
Officer at the RO in November 1996.   He testified that he 
began having problems with his left hip in September 1970, 
and that although his left hip was not painful, it would 
sometimes just go out under him, making him fall.

In support of his claim, the veteran submitted treatment 
records and statements from Donald K. Matthews, M.D., an Air 
Force orthopedist.  Dr. Matthews' records refer to the 
veteran having undergone a left hip replacement in 1995 and a 
right hip replacement in 1996.  Dr. Matthews wrote letters in 
April 1996, and March 1997, on the veteran's behalf.  Dr. 
Matthews stated that he had reviewed the veteran's service 
medical records and noted that the veteran had complained of 
low back pain on several occasions.  He further stated that 
the low back is a common site for referred pain from hip 
arthritis, and that guarding and minimizing the motion of an 
arthritic hip can cause increased motion and pain in the low 
back.  He referred to the veteran as a retired  Navy SEAL and 
mentioned he had numerous parachute drops.  Dr. Matthews 
opined, that his arthritis was the result of his strenuous 
activity during service.  He believed that the veteran's 
early hip arthritis had its onset during his active service 
and presented as low back pain.

In November 1998, the veteran appeared at a personal hearing 
before a Member of this Board sitting at the VA Central 
Office in Washington, D.C..  He testified that he had not 
been a Navy SEAL team member but had spent over three years 
training some SEAL team members in small arms marksmanship.  
During that duty, he stated, he had to go on five mile runs 
with the trainees every day.  He further testified that 
during most of his military career he had been an aviation 
ordinanceman, which involved a lot of heavy lifting.  He 
stated he was never trained in proper lifting procedures.  He 
further stated that he fell on several occasions while aboard 
the U.S.S. Independence.  He did not mention any parachute 
training or activity during service.

The Board is of the opinion that the development of 
additional evidence, including additional medical evidence, 
would be helpful prior to rendering a decision on this 
appeal.  Therefore, to ensure that VA has met its duty to 
assist the veteran in developing the facts pertinent to the 
claim and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The veteran should be requested to 
furnish any documentation he may have as 
to parachute activity during service, 
whether in the course of official duties, 
or possibly as a recreational activity.  
The RO should also take appropriate steps 
to obtain copies of the veteran's service 
personnel file from the service 
department for inclusion in the claims 
file for review.  

2.  Contemporaneously with the 
development requested in paragraph 1 
above, the RO should take appropriate 
steps to obtain copies of the hospital 
summaries and operative reports from the 
veteran's 1995 and 1996 hip replacement 
surgeries for inclusion in the claims 
file for review.  

3.  Upon completion of the development 
requested in paragraphs 1 and 2 above, to 
the extent possible, the RO should take 
appropriate steps to deliver the claims 
file, including a copy of this remand and 
all records obtained, for review by a 
physician who is qualified by virtue of 
specialty and experience to determine the 
etiology and relationship to service of 
any left hip disability from which the 
veteran may suffer.  If the physician 
should deem it necessary, the veteran 
should be scheduled for another 
examination of his left hip, to include 
such tests as the physician feels are 
appropriate.  The reviewing physician is 
requested to consider all the evidence of 
record, including the documentation with 
regards to the veteran's physical 
activity during service.  The April 1996 
and March 1997 opinions proffered by Air 
Force physician Donald K. Matthews, M.D. 
to the effect that the veteran's left hip 
arthritis began during his active service 
and was manifested by referred pain in 
the low back should also be specifically 
noted and considered.  The opinion should 
consider whether it is at least as likely 
as not that the veteran's left hip 
arthritis began during his active 
service, or can be attributed to any 
incident during service.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

